Title: From George Washington to Colonel Christopher Greene, 22 February 1780
From: Washington, George
To: Greene, Christopher


          
            Sir
            Head Quarters Morris Town 22d Feby 1780
          
          I am to request that you will transmit me as soon as possible an exact Return of the number of non Commd Officers and privates of your Regiment designating in a particular manner what proportion of them are inlisted for the War and the different terms of service of the residue digested in monthly Columns. You cannot be too expeditious in forwarding me this Return—a duplicate of which you will be pleased to deliver to His Excellency the Govr of Rhode Island. I am &c.
        